            Case 4:16-cr-40025-TSH Document 171 Filed 11/05/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                            )
                                                    )
                v.                                  )
                                                    )         Docket No. 16-CR-40025-TSH
(1)        IVAN CRUZ-RIVERA and                     )
(2)        CARLOS JIMENEZ                           )
                                                    )
                       Defendants.                  )


                                Government’s Exhibit List (11/5/18)

                                                Description

      1      DEA Exhibit 12 (heroin purchased by CS from SG 10/4/2013)

      2      DEA Form 7 and Laboratory Report relating to Exhibit 12 (00048-49)

      3      Photograph #1 of money and cell phones seized from NJ Lexus (00189)

      4      Photograph #2 of money seized from NJ Lexus (00190)

      5      N-84 Envelope from Agustin Flores to Segundo Gutierrez (00177)

      6      N-85 Receipt from Ivan Cruz Rivera to Raquel Flores for $2000 (00177)

      7      Photocopy of (2) $1000 money orders send to Segundo Gutierrez by Agustin Flores
             (00178)
      8      Rule 5 documents signed by Ivan Cruz-Rivera

      9      Statement of Ivan Cruz-Rivera regarding $44,000 seized (00093)

      10     Documents submitted by Ivan Cruz-Rivera to Worcester County District Attorney’s
             Office making claim against $44,000 seized (00094-100 and 00179-84)
      11     Traffic Citation issued to Carlos Jimenez on 10/4/2013 (01408-09)

      12     N-45 (audio / video recording from UC vehicle on 10/4/2013) (00224)

      13     N-46 (audio / video recording from CS’s person on 10/4/2013) (00225)

      14     N-48 (consensually recorded telephone call on 10/14/2013) (00226)
     Case 4:16-cr-40025-TSH Document 171 Filed 11/05/18 Page 2 of 3



15    N-49 (audio / video recording of meeting on 10/22/2013) (00227)

16    Verizon Wireless bills for Segundo Gutierrez (978-868-3324) (00138-65)

17    Verizon Wireless bills for Christine Jimenez (732-887-2581) (00166-75)

18    Tracfone Wireless records for 787-222-8866 (01515-31)

19    Verizon Wireless records for 978-868-3324 (01532-654 and 01693)

20    Verizon Wireless records for 732-887-2581 (01532-654 and 01690)

22    CV for Senior Forensic Chemist Vadim Astrakhan (01446-47)

23    CV for Trooper Felipe Martinez (01448-50)

24    Calls from Segundo Gutierrez made from prison in FL to Ivan Cruz-Rivera (00222-
      23)
25    Calls from Segundo Gutierrez made from Wyatt to Ivan Cruz-Rivera (00214-21)

26    Call Log from Wyatt (00199)

27    BOP records relating to calls from Segundo Gutierrez (00236-239)

28    Recording with dispatch from 10/4/2013 car stop (00914)

29    Photograph of Ivan Cruz-Rivera identified by Segundo Gutierrez (00088)

30    Photograph of Carlos Jimenez identified by Segundo Gutierrez (00089)

31    N-67 Segundo Gutierrez iPhone

32    Surveillance notes from 10/4/2013 (01381-85 and 01397-404)

33    Photographs of 105/107 Union Street January 2014 (01679-89)

34    Segundo Gutierrez Cooperation Agreement (00895-99)

35    Detection Records relating to Jari (00271-451)

36    Training Records relating to Jari (00452-881)

37    Certification Records for Trooper Patrick Robinson and K-9 Jari (00882-83)
         Case 4:16-cr-40025-TSH Document 171 Filed 11/05/18 Page 3 of 3



   The government reserves the right to supplement this list with additional exhibits identified

in the discovery or as the need to call additional witnesses becomes clear during trial preparation.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:    /s/ Michelle L. Dineen Jerrett
                                                     MICHELLE L. DINEEN JERRETT
                                                     WILLIAM F. ABELY
                                                     Assistant United States Attorneys
                                                     United States Attorney’s Office
                                                     595 Main Street
                                                     Worcester, Massachusetts 01608
                                                     michelle.dineen.jerrett@usdoj.gov

Dated: November 5, 2018



                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendant a copy of the
foregoing document by ECF.

                                      /s/ Michelle L. Dineen Jerrett
                                      MICHELLE L. DINEEN JERRETT
                                      Assistant U.S. Attorney
Dated: November 5, 2018
